Republique Démocratique du Congo Tsangi, le 25 septembre 2015,

| 2
Ministère des Affaires Foncières

de "PET 7

N2.469.3/MIN/AFF .F/GT 1/18H0.1/115/15
Direction des Titres Immobiliers
Circonscription Foncière de Tshopo : Re Transmis copie pour information à :
Division des Titres Inmobiliers. - Monsieur le Directeur Chef de
— Service es Titres Inmoriliers.-

TERRES - Monsieur 19 Bourgmestre dela Agninistrateur
_ Eemmmme dl'erritoire de Tahuna-—
; exe

| Réf .V/0.M/w° »G/060/015 pU 29/07 / Monsieur le Chef de Division

du Cadastre/T shopo L.…
Objet : Projet Contrat d'Emphytéose ii TS PTE Sr
- Parcelle n° ‘S.R.640.
MM ‘Territoire de Yshuna-- A Monsieur le Directeur Général de
‘localité Weuze IIT.- la Société Plontations et----"
Mile, _Mune,.M. Huileries du Congo S.A (FHC)

à KINSHAS A.

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment

Signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° $,.R.640..

Située dans léCompuwe, Territoire de Yahuma, Localité Wemze III.-

que Vous occupez en vertu de : Certificat d'Enregistrement Vol. CK.99 Folio 136---s
du vingt-quatre août mil meuf cent cinquante-cing--

Je vous signale que votre contrat n ‘interviendra qu'après le paiement de la somme reprise ci-dessous
j et répartie comme suit :

1

= Prix de référence du terrain . FC 8.505,00
- Taxe d'établissement du contrat |” SERRES
- Taxe de P.V. de mise en valeur . FC 73 950, 00
- Taxe de Certificat d'enregistrement : _FG 7.740,00
- Note d'usage : _ XXXEXXXXXXYHXXX
| = Frais de mesurage et bornage : _FG__ 25.119,00
à - Frais de consultation . FC 3. 950, 520
- Frais croquis mn
- Occupation provisoire XXXXXXXXX
- Loyer du 25/09... au 31/42/2015 . FC 16.461,00
TOTAL FG 159, 516, 00 à
A DEDUIRE : montant déjà payé suivant quittance n° $C EXT TJ du L7 (1P218015. - 3
TOTAL ._ FC 459.546,

Montant que je vous we de-bien-Vouloir verser en espèces entre les mains du Comptable des Titres
Immobiliers de Ta im Où au compte n° 11.050/1524 auprès de la ru
OR ANCANT.

Centrale du Congo su: L se.
La quittance qui vous sera er s it "+ hêtre phésentée ou transmise en communication eg rjers DS
temps que les deux eee IHeContrat MEmphytéose endéans le mois de la réc fe

& y Se /> }
LS x

«,
Ç

PUBLIQUE DEMOCRATIQUE DU CONGO Isangi, le 25 septembre 2015.

L/

MINISTERE DES AFFAIRES FONCIERES

CIRCONSRIPTION FONCIERE TSHOPO | N° 2,469,3/MIN/AFF/CTI/TSHO.1/116/2015
DIVISION DES TITRES IMMOBILIERS
| ISANGI Transmis copie pour information à :
Téls : 0811480087 - 0810126700 - Monsieur le Comptable Public des Titres

Immobiliers Tshopo | à Isangi,
- Monsieur le Chef de Ressort de la Direction
Générakdes Recettes de la Province
Orientale à Basoko,
A Monsieur le Directeur Général de la Société
à. Li Plantations et Huileries du Congo S.A (PHC)
ER: Le. Objet : Projet Contrat à la signature à Kinshasa.
4 Terrain n° S.R 640
Sd j Territoire de YAHUMA
; Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015
par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n°” SR 640 à usage agricole, situé dans le
Territoire de YAHUMA, localité WENZE Ill, j'ai l'honneur de vous faire parvenir en annexe à la présente, deux exemplaires d'un
projet de contrat d’emphytéose tout en vous priant de bien vouloir me les renvoyer düment revêtus de votre signature sur la
rubrique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

“" Taxe d'établissement contrat : FC 4.650,00
“ Taxe croquis : FC 1.860,00
” Note d'usage : FC 1.395,00
“ Frais techniques :FC 930.00
“Frais administratifs :FC 465,00

TOTAL A PAYER : FC 9,300.00

Je vous signale que l'intervention de votre contrat est conditionnée
au payement de la somme détaillée ci-dessus, montant queéfVous demande de bien vouloir verser en espèces au
Guichet Unique de la Direction Générale des Recettes de la Province Orientale à Kisangani,

Votre désintéressement sera considéré comme la renonciation

tacite à votre demande qui sera d'ailleurs classée sans suite.

Veuillez agréer, Monsieur, l'assurance de ma congrdération

distinguée.

RU RE: SR

